     Case 1:19-cv-00140-DAD-EPG Document 43 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     BMO HARRIS BANK, N.A.,                                    Case No. 1:19-cv-00140-DAD-EPG
11
                    Plaintiff,
12                                                             ORDER DISCHARGING ORDER TO
          v.
                                                               SHOW CAUSE AND RESETTING
13                                                             SCHEDULING CONFERENCE
14   BHAJNO PAHAL,
                                                               (ECF No. 40)
                               Defendant.
15

16

17           On June 29, 2020, the Court issued an order to show cause requiring Defendant, Bhajno

18   Pahal,1 to show cause why sanctions, up to and including entry of judgment against her, should

19   not be issued for her failure to appear at the mandatory scheduling conference. (ECF No. 40.)

20           On July 13, 2020, Defendant’s counsel, filed a letter in response to the OSC stating that he

21   has no record of receiving notice of the continued scheduling conference. (ECF No. 41.) He

22   further goes on to explain that his assistant has been out sick with COVID-19 for an extended

23   period of time and just returned to the office on July 13, 2020. (Id.) Defendant’s counsel asks that

24   the Court set another scheduling conference so that Defendant’s counsel can appear on behalf of

25   Defendant and apologizes for any inconvenience the situation has caused. (Id.)

26           In light of the explanation provided by Defendant’s counsel, the confusion that has

27
     1
      Plaintiff previously voluntarily dismissed the remaining defendants, Bilan-Pahal Corporation, Gurdeep Billan, and
28   Ranjodh Bilan. (See ECF Nos. 19, 23.)
                                                               1
     Case 1:19-cv-00140-DAD-EPG Document 43 Filed 07/14/20 Page 2 of 2

 1   surrounded this case from early on regarding the proper parties and which of the defendants that

 2   Defendant’s counsel was representing, and the unusual circumstances of the COVID-19 crisis,

 3   which has apparently impacted Defendant’s counsel’s staff, the Court will discharge the order to

 4   show cause and reset the matter for a scheduling conference. However, the Court notes that

 5   Defendant’s counsel is responsible for becoming familiar with the Court’s orders issued in this

 6   case, even those entered prior to counsel’s appearance on behalf of Defendant, and any applicable

 7   deadlines, dates, or other requirements set forth in those orders.

 8          IT IS ORDERED that the order to show cause (ECF No. 32) is DISCHARGED. The

 9   scheduling conference is reset to August 26, 2020, at 9:30 a.m., in Courtroom 10 (EPG) before

10   Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances, with each party

11   wishing to so appear directed to use the following dial-in number and passcode: 1-888-251-2909;

12   passcode 1024453.

13
     IT IS SO ORDERED.
14

15      Dated:     July 14, 2020                                /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
